Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of the 16th day of
August 2016, between and among Analog Devices, Inc., a Massachusetts corporation
(“Purchaser”), and Sypris Electronics, LLC, a Delaware limited liability company
(“Seller”). Seller and Purchaser may be referred to herein individually as a
“Party” and collectively as the “Parties”. Sypris Solutions, Inc., a Delaware
corporation (“Parent”), joins this Agreement solely for purposes of being bound
by Section 8.5 and Article 9.

 

WHEREAS, Seller desires to sell to Purchaser (or an Affiliate of Purchaser
designated by Purchaser in any conveyance document executed and delivered
pursuant to this Agreement) and Purchaser (or such Affiliate) desires to buy
from Seller certain assets relating to the Business; as used in this Agreement,
“Business” means the Seller’s CSS business, including the SioMetrics, Sypher,
CyberRange and ISS/Secure Products groups and the data systems business, and
including the research, development, design, testing, modification, making,
having made, manufacture, reproduction, marketing, sale, distribution,
commercialization, import, export, maintenance, support and performance, as
applicable, of the products, products in development and services listed on
Schedule A; and

 

WHEREAS, Seller desires to lease, license or provide as a service to Purchaser
all of the other assets or services that are necessary to or used or useful in
the operation of the Business.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, and
intending to be legally bound, the Parties hereby agree as follows:

 

ARTICLE 1. TRANSFER OF ASSETS AND CERTAIN RELATED MATTERS.

 

1.1     Sale. On the terms set forth in this Agreement, Seller shall sell,
convey, transfer, assign and deliver to Purchaser (or an Affiliate of Purchaser
designated by Purchaser in any conveyance document executed and delivered
pursuant to this Agreement), and Purchaser (or such Affiliate) shall purchase
from Seller all right, title, and interest in, to and under those assets,
properties and rights of Seller set forth below (collectively, the “Assets”),
free and clear of all mortgages, liens, pledges, charges or other encumbrances:

 

(a)     Contracts. Subject to the provisions of Article 3, all rights under
those contracts described on Schedule 1.1(a) (other than in-licensed software
owned by third parties and made available to Purchaser under the Transition
Services Agreement) and including all Government Contracts (hereinafter defined)
described thereon (individually, a “Contract” and, collectively, the
“Contracts”); for the purposes of this Agreement, “Government Contract” shall
mean any Contract that is active as of the Closing Date (i) between Seller and
any governmental entity or (ii) between Seller and any contractor or
subcontractor for supplies and/or services in furtherance of a prime contract
with a governmental entity;

 

(b)     Intellectual Property. All patents, patent applications, trade secrets,
engineering know-how, designs, ideas, strategies, plans, trademarks and service
marks and related federal or state applications therefor, copyrights, copyright
registrations and applications therefor, mask works, mask work registrations and
applications therefor, trade names, trade dress, internet domain names, client
lists, and confidential information and other intangible properties
(“Intellectual Property”) owned by Seller, and all licensed rights to
Intellectual Property owned by third parties (other than in-licensed software
owned by third parties and made available to Purchaser under the Transition
Services Agreement), which is used in, or is necessary for, the operation of the
Business, including as described on Schedule 1.1(b), and including the right to
sue for past infringement (the “Acquired Intellectual Property”);

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Tangible Personal Property. Those items of tangible personal property
which relate exclusively or primarily to the operation of the Business,
including as described in Schedule 1.1(c) (the “Personal Property”);

 

(d)     Leases. All rights under the Lease Agreement dated as of May 22, 2012,
between Purdue Research Foundation and Seller, the Office Service Agreement
dated November 5, 2015, by and between Sypris Electronics LLC and Business
Center Havnegade ApS, the Lease dated September 13, 2007, by and between Sypris
Data Systems, Inc. and Merritt-HR, LLC and those leases for tangible personal
property described in Schedule 1.1(d) hereto (collectively, the “Leases”);

 

(e)     Permits. As and to the extent transferable, those rights of Seller under
the permits, licenses, authorizations, approvals, consents and franchises issued
by any governmental entity which relate exclusively or primarily to the
Business, including as described in Schedule 1.1(e) hereto (the “Permits”);

 

(f)     Inventory. All inventories of raw materials, work in process, finished
goods, supplies, packaging materials, spare parts and similar items, wherever
located, including consignment inventory and inventory held on order or in
transit (“Inventory”) described on Schedule 1.1(f) (“Acquired Inventory”);

 

(g)     Books and Records. All papers, computerized databases, books and records
of Seller, in all forms, which relate to the Business (the “Records”) (provided
that Seller shall have the right to retain copies of any Records that do not
relate exclusively to the Business and retain copies of all Records for tax and
other government reporting purposes);

 

(h)     Sales Literature. All supplies, sales literature, promotional
literature, advertising materials, customer, supplier and distributor lists, art
work, display units, telephone and fax numbers and purchasing records which
relate exclusively or primarily to the Business;

 

(i)     Certain Registrations. All “U/L,” “CSA,” “CE” and other similar
registrations, approvals, listings and filings which relate exclusively or
primarily to the Business, including as described on Schedule 1.1(i); and

 

(j)     Certain Claims. All claims, causes of action, choses in action, rights
of recovery and rights of set-off or recoupment of any kind, in each case,
including any warranty claims or other rights to payment or to enforce payment
in connection with Business products or services delivered or performed by or on
behalf of Seller at or prior to the Closing, except in each case to the extent
related to a Retained Liability for which Purchaser is fully indemnified
hereunder.

 

 

 
2

--------------------------------------------------------------------------------

 

 

1.2     Retained Assets. Notwithstanding any provision of Section 1.1 to the
contrary, all assets of Seller which are not Assets or which are described on
Schedule 1.2 are specifically excluded from the sale of the Assets to Purchaser
(the “Retained Assets”), provided that those Retained Assets which are shared by
the Business and the Retained Business (hereinafter defined) and which are
necessary or useful to, or used in, the continued operation of the Business
shall be shared with, provided as a service and/or licensed to Purchaser in
accordance with the Supply Agreement, the Subcontract Agreement and the
Transition Services Agreement. For the purposes of this Agreement, any business
conducted by Seller other than the Business shall be the “Retained Business”.
The Retained Assets include all Inventory other than the Acquired Inventory.

 

1.3     Assumption of Certain Liabilities. On the terms of this Agreement,
Purchaser (or an Affiliate of Purchaser designated by Purchaser in any
conveyance document executed and delivered pursuant to this Agreement) shall
assume only the liabilities and obligations set forth below, in each case solely
to the extent arising after the Closing (the “Assumed Liabilities”):

 

(a)     The obligations and liabilities of Seller under or related to:

 

(i)     the Contracts (including with respect to any post-Closing breach or
default under such contracts);

 

(ii)     the Leases (including with respect to any post-Closing breach or
default under such Leases); and

 

(iii)     the Permits (including with respect to any post-Closing breach or
default under such Permits),

 

provided, however, that, notwithstanding anything to the contrary in this
Agreement, Purchaser is not assuming any obligations or liabilities for (x) any
breach or default under any Contract, Lease or Permit to the extent outstanding
as of Closing or resulting from any event occurring at or before the Closing
which, with the giving of notice or the passage of time or both, would result in
a breach or default or (y) any infringement related to any Intellectual Property
to the extent occurring at or before the Closing; and

 

(b)     All debts, obligations, liabilities, costs, expenses, and account
payables attributable to, arising from or incurred in connection with the
Business or its operations after the Closing.

 

Purchaser is not assuming and shall not be deemed to have assumed any
obligations or liabilities of Seller other than the Assumed Liabilities
specifically described above. No assumption by Purchaser of any of the Assumed
Liabilities shall relieve or be deemed to relieve Seller from any obligation or
liability under this Agreement with respect to any representations, warranties
or covenants by Seller to Purchaser.

 

 

 
3

--------------------------------------------------------------------------------

 

 

1.4     Retained Liabilities. Except for the liabilities of Seller specifically
assumed in accordance with Section 1.3, Seller and its Affiliates are retaining
any and all other liabilities and obligations of Seller and its Affiliates (the
“Retained Liabilities”). The Retained Liabilities shall include all liabilities
and obligations of Seller or any of its Affiliates including the following:

 

(a)     for any Taxes that are (i) Taxes of Seller, (ii) Taxes related to the
Assets that were incurred in or are attributable to any taxable period (or
portion thereof) ending on or before the Closing Date, (iii) Taxes of another
person for which Seller is liable, including, but not limited to Taxes for which
Seller is liable by reason of Treasury Regulations Section 1.1502-6 (or any
comparable or similar provision of federal, state, local or foreign law), being
a transferee or successor, any contractual obligation or otherwise, and (iv) for
income, transfer, sales, use or other Taxes (as defined below) arising in
connection with the consummation of the transactions contemplated by this
Agreement (including any income Taxes arising as a result of the transfer by
Seller to Purchaser of the Assets), except for any Taxes for which Purchaser is
responsible pursuant to Section 9.5;

 

(b)     for all accounts and notes payable outstanding as of or prior to the
Closing;

 

(c)     to employees, consultants and independent contractors of Seller or any
of its Affiliates, including with respect to accrued and unpaid salaries, wages,
fees, bonuses or commissions, accrued and unused personal, sick or vacation
days, employee health and welfare and other benefit plans and change of control,
retention, severance or similar benefits, in each case with respect to the
period before the Employment Date (or, for benefits, due as a result of service
with Seller or any of its Affiliates), together with all liabilities and
obligations under the agreements described on Schedule 1.4(c);

 

(d)     for repair, replacement or return of products manufactured or sold at or
prior to the Closing; or

 

(e)     arising out of or related to any Retained Asset.

 

ARTICLE 2. PURCHASE PRICE.

 

2.1     Payment of Purchase Price. The Purchase Price for the Assets shall be
Forty-Two Million Dollars ($42,000,000) (the “Purchase Price”), payable in the
following manner:

 

(a)     At the Closing, Purchaser shall pay, in cash in immediately available
funds by wire transfer to one or more accounts designated by Seller, the
Purchase Price, less the Escrow Amount (as defined below).

 

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     At the Closing, Purchaser shall pay an amount equal to One Million Five
Hundred Thousand Dollars ($1,500,000) of the Purchase Price (the “Escrow
Amount”) to an account designated by JPMorgan Chase Bank, NA (“Escrow Agent”),
as a source for the satisfaction of Seller’s indemnification obligations set
forth in this Agreement, such amount to be held by the Escrow Agent in
accordance with the Escrow Agreement (as defined below).

 

2.2     Allocation. Not later than one hundred twenty (120) days following the
Closing Date, Purchaser shall provide to Seller a schedule allocating the
Purchase Price among the Assets (the “Tax Allocation”) . Seller shall be
permitted to review and comment on the Tax Allocation for a period of thirty
(30) days following the date on which the Tax Allocation is delivered to Seller.
If, within such 30-day review period, Seller has any comments to the Tax
Allocation, it shall provide written notice to Purchaser that is reasonably
detailed and sufficiently sets forth Seller’s basis for any such objection and
comment prior to the expiration of such 30-day period. Purchaser and Seller
shall use good faith efforts to resolve any dispute regarding the preparation of
the Tax Allocation. The parties agree to allocate and report the Purchase Price
(and all other costs capable of being capitalized) among the Assets for tax
purposes (including federal and state tax purposes) in accordance with the
allocation prepared by the Purchaser if Seller does not provide written notice
within the 30-day review period noted above or as finally agreed to by Purchaser
and Seller if such a notice is so provided. Neither Seller nor Purchaser shall
take a position on any tax return, before any governmental agency charged with
the collection of any tax, or in any tax proceeding that is inconsistent with
such allocation, except to the extent otherwise required by law.

 

ARTICLE 3. CLOSING.

 

3.1     Time and Place. The closing of the purchase and sale of the Assets by
Seller to Purchaser (the “Closing”) shall take place concurrently with the
execution and delivery of this Agreement on the date of this Agreement (the
“Closing Date”), at the offices of Middleton Reutlinger, in Louisville, Kentucky
(including by remote exchange of documents and signatures). All actions to be
taken and all documents to be executed and delivered by the Parties at the
Closing will be deemed to have been taken and executed simultaneously and no
actions will be deemed taken or any documents executed and delivered until all
have been taken, executed and delivered. Title to the Assets shall pass from
Seller to Purchaser on the Closing Date. Simultaneously with the consummation of
the transfer, Seller, through its officers, agents, and employees, shall put
Purchaser in actual possession and operating control of the Business and Assets.

 

3.2     Closing Items.

 

(a)     At the Closing, Seller shall deliver, or cause to be delivered, the
following items, duly executed by Seller where appropriate:

 

(i)     member resolutions of Seller and resolutions of the board of directors
of Parent authorizing the transactions contemplated by this Agreement;

 

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)     such assignments, bills of sale, certificates of title, lien releases,
and sufficient instruments of conveyance and transfer as shall be effective in
the reasonable opinion of Purchaser’s counsel to vest in Purchaser good and
valid title to the Assets, free and clear of all liens, charges, security
interests, options, claims and encumbrances, except those obligations being
specifically assumed by Purchaser as set forth in Section 1.3 above;

 

(iii)     the trademark assignment attached hereto as Exhibit A (the “Trademark
Assignment”);

 

(iv)     the patent assignment attached hereto as Exhibit B (the “Patent
Assignment”);

 

(v)     the subcontract pending novation and consent attached hereto as Exhibit
C-1 (the “Subcontract Agreement”) and the supply and subcontract agreement
attached hereto as Exhibit C-2 (the “Supply Agreement”);

 

(vi)     the transition services agreement attached hereto as Exhibit D (the
“Transition Services Agreement”);

 

(vii)     the escrow agreement attached hereto as Exhibit E (the “Escrow
Agreement”)

 

(viii)     the assignment and assumption agreement attached hereto as Exhibit F)
(the “Assignment and Assumption”);

 

(ix)     a certification from Parent, the owner of Seller, that Parent is not a
foreign person in accordance with the Treasury Regulations under Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”);

 

(x)     executed consent documents for those agreements listed on Schedule
3.2(a)(x);

 

(xi)     the opinion of Richards, Layton & Finger, PA, Delaware counsel to
Parent, attached hereto as Exhibit G; and

 

(xii)     those documents required to assign the Government Contracts to
Purchaser as set forth below in this Article 3.

 

(b)     At the Closing, Purchaser shall deliver, or cause to be delivered, the
following items, duly executed by Purchaser or its applicable Affiliate where
appropriate:

 

(i)     the Purchase Price (less the Escrow Amount) in the manner provided in
Section 2.1;

 

 

 
6

--------------------------------------------------------------------------------

 

 

(ii)     the Escrow Amount to the Escrow Agent, in the manner provided in
Section 2.1;

 

(iii)     the assignments, bills of sale, certificates of title referenced in
Section 3.2(a)(ii) of this Agreement, if appropriate;

 

(iv)     the Trademark Assignment;

 

(v)     the Patent Assignment;

 

(vi)     the Supply Agreement and the Subcontract Agreement;

 

(vii)     the Transition Services Agreement;

 

(viii)     the Escrow Agreement;

 

(ix)     the Assignment and Assumption; and

 

(x)     those documents required to assign the Government Contracts to Purchaser
as set forth below in this Article 3.     

 

3.3     Assignment of Contracts at or prior to Closing.

 

(a)     Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not operate to transfer to Purchaser any Contract or Government
Contract unless and until all necessary consents and waivers under such Contract
or Government Contract shall have been obtained. After the Closing Date, Seller
shall use all commercially reasonable efforts, and Purchaser shall cooperate
with Seller, to obtain any consents and waivers necessary to convey to Purchaser
all Contracts.

 

(b)     Subject to the terms of the Supply Agreement, the Subcontract Agreement
and the Transition Services Agreement, if any such consents and waivers shall
not have been obtained with respect to any Contract at or prior to the Closing,
the assignment documents shall constitute an equitable assignment by Seller to
Purchaser of all of Seller’s rights, benefits, title and interest in and to such
Contract, to the extent permitted by law, and Purchaser shall be deemed to be
the Seller’s agent for the purpose of completing, fulfilling and discharging all
of Seller’s rights and liabilities, and receiving all economic benefits, arising
after the Closing under such Contract; provided that, subject to the terms of
the Supply Agreement, the Subcontract Agreement and the Transition Services
Agreement, Purchaser shall undertake to pay or satisfy the corresponding
liabilities for the enjoyment of such benefits to the extent Purchaser would
have been responsible therefor if such consent or approval had been obtained.

 

 

 
7

--------------------------------------------------------------------------------

 

 

3.4     Novation or Assignment of Government Contracts.

 

(a)     With respect to each Government Contract, promptly after the Closing
Date, Seller shall use all commercially reasonable efforts, and Purchaser shall
cooperate with Seller, to obtain the written consent of the other parties to
each such Government Contract for the assignment or novation thereof to
Purchaser or written confirmation from such parties that such consent or
novation is not required. With respect to any Government Contract under which
Seller must obtain prior consent to Purchaser’s performance thereunder, Seller
shall use all commercially reasonable efforts, and Purchaser shall cooperate
with Seller, to obtain such consent and, until such consent is obtained, shall
cooperate in an arrangement consistent with Section 3.5.

 

(b)     With respect to Government Contracts to which the United States
Government is a party, as soon as practicable but in any event within thirty
(30) days after the Closing Date, Seller shall, in accordance with FAR Subpart
42.12, and with the cooperation of Purchaser, submit in writing to each
“responsible contracting officer” (as such term is defined in FAR 42.1202(a)), a
request (the “Request”) for the United States Government to recognize Purchaser
as Seller’s successor in interest to such Government Contracts, which are to be
sold, assigned, transferred and conveyed to Purchaser in accordance with this
Agreement. Purchaser shall promptly deliver to Seller such information as shall
be required from Purchaser pursuant to FAR 42.1204(e)-(f) or otherwise
reasonably requested by the responsible contracting officer for the purpose of
enabling Seller to submit the Request and prepare, execute and deliver to the
United States Government a novation agreement (the “Novation Agreement”), as
required by FAR 42.12, to effectuate the novation of the Government Contracts
from Seller to Purchaser.

 

(c)     With respect to Government Contracts to which the United States
Government is not a party, Seller shall, with the cooperation of Purchaser and
as soon as practicable but in any event within thirty (30) days after the
Closing Date, submit in writing to each “responsible contracting officer” any
requests or notifications necessary for the applicable counterparty to recognize
Purchaser as Seller’s successor in interest to the Government Contracts that are
to be sold, assigned, transferred and conveyed to Purchaser in accordance with
this Agreement. Purchaser shall promptly deliver to Seller such information as
shall be required from Purchaser or otherwise reasonably requested by the
applicable counterparty for the purpose of enabling Seller to submit any request
or notification, and to prepare, execute and deliver to the counterparty a
Novation Agreement, assignment, or other document to effectuate the novation,
consent, waiver or confirmation with respect to such Government Contracts.

 

(d)     Seller and Purchaser shall each use commercially reasonable efforts to
obtain all consents, approvals and waivers required for the purpose of
processing, entering into and completing the consents, Novation Agreements, and
assignments described in this Section 3.4, including responding to any requests
for information by the applicable counterparty with regard to the consents,
Novation Agreements or assignments, as applicable.

 

 

 
8

--------------------------------------------------------------------------------

 

 

3.5     Government Contracts Pending Novation. Effective upon the Closing, the
performance of the Government Contracts shall become subject to and governed by
the Subcontract Agreement.

 

3.6     Failure to Obtain Consent of a Government Contract. Subject to Section
3.4 and Section 3.5, if any novation, consent, waiver or confirmation is not
obtained with respect to any Government Contract, Purchaser and Seller shall
cooperate in an arrangement reasonably satisfactory to Purchaser and Seller
under which Purchaser would obtain, to the extent practicable and permitted, the
claims, rights and benefits and assume the corresponding obligations thereunder
in accordance with this Agreement (except to the extent such obligations
constitute Retained Liabilities), including subcontracting, sub-licensing or
sub-leasing to Purchaser, or under which Seller would enforce for the benefit of
Purchaser, with Purchaser assuming Seller’s obligations, any and all claims,
rights and benefits of Seller against a third party thereto.

 

3.7     Further Assurances. Each Party shall execute such additional documents
and take such other actions as the other Party may reasonably request to
consummate the transactions contemplated hereby and otherwise as may be
necessary to effectively carry out the terms and provisions of this Agreement.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER.

 

The Seller represents and warrants to Purchaser that all of the following
statements are true and correct:

 

4.1     Due Organization. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is duly authorized, qualified and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to carry on its
Business in the places and in the manner as now conducted. Seller has all power
and authority necessary to carry on the Business and to own and use the
properties owned and used by it in the Business.

 

4.2     Authorization. Seller has full legal right, requisite power and
authority to enter into this Agreement and each agreement contemplated hereby
and the attachments and schedules hereto and thereto, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and each agreement contemplated hereby and the
attachments and schedules hereto and thereto, the consummation of the sale of
the Assets and the other transactions contemplated hereby and thereby by Seller
have been duly and validly authorized by all necessary corporate or comparable
action on the part of Seller. Except as described on Schedule 4.2, no consent,
approval, order or authorization of, or registration, declaration or filing with
any court, administrative agency or other governmental authority, domestic or
foreign, is required by or with respect to Seller in connection with the
execution and delivery of this Agreement or any agreement contemplated hereby or
any of the attachments or schedules hereto or thereto, or the consummation of
the transactions contemplated hereby or thereby. This Agreement and each
agreement contemplated hereby and the attachments and schedules hereto and
thereto have been duly and validly executed and delivered by Seller and
constitute a valid and binding obligation of Seller, enforceable against Seller
in accordance with their terms. No vote of any holders of common stock or other
securities of Parent is required in connection with the transactions
contemplated by this Agreement.

 

 

 
9

--------------------------------------------------------------------------------

 

 

4.3     Permits.

 

(a)     The Permits are valid, in good standing and in full force and effect
and, except as set forth on Schedule 4.3, are adequate for the operation of the
Business as presently conducted and as previously conducted by Seller. There are
no claims or proceedings pending or to Seller’s knowledge, threatened against
Seller asserting the infringement by Seller of, any trademark, service mark,
copyright or other proprietary right of any other person or entity.

 

(b)     To Seller’s knowledge, Seller holds all permits, licenses, variances,
exemptions, orders and approvals of all governmental entities which are material
to the operation of the Business, and are in material compliance with all
requirements thereof.

 

4.4     Title to Assets. Seller has good, valid and marketable title to, or
valid leasehold interests in, the Assets, free and clear of all mortgages,
liens, pledges, charges or other encumbrances, except as disclosed on Schedule
4.4. Upon execution and delivery by Seller to Purchaser of the instruments of
conveyance referred to in Section 3.2(a)(ii), Purchaser will receive good, valid
and marketable title to the Assets, free and clear of all mortgages, liens,
pledges, charges or other encumbrances.

 

4.5     Contracts and Commitments.

 

(a)     The Contracts constitute all material contracts which are necessary to
the operation of the Business, as currently conducted, to which Seller or any
Affiliate of Seller is a party. (Each reference to the word “Contract” or
“Contracts” in this Section 4.5 shall be deemed to include the Leases.)

 

(b)     Seller has delivered to Purchaser true and complete copies of all
Contracts.

 

(c)     Except to the extent set forth on Schedule 4.5(c), since August 1, 2013:
(i) Seller has complied with all material commitments and obligations under the
Contracts and (ii) Seller is not in material default or breach under any
Contract and has not received or given notice of default or breach thereunder
and, to Seller’s knowledge, no other party to a Contract is in material default
or breach thereunder.

 

(d)     Each Contract is the legal, valid, binding and enforceable obligation of
Seller and, to Seller’s knowledge, the other parties thereto. Except as set
forth on Schedule 4.5(d), each Contract is assignable by Seller to Purchaser in
accordance with the terms of this Agreement without the consent or approval of
any party and will continue to be legal, valid, binding and enforceable and in
full force and effect immediately following the Closing in accordance with the
terms thereof as in effect immediately prior to the Closing. Except as described
on Schedule 4.5(d), no Contract (i) contains any “most favored nation” pricing
or similar provisions for the benefit of any customer of the Business, (ii)
requires the Business to purchase all of its requirements of any product or
service from any party, (iii) would, after the Closing, restrict or purport to
restrict Purchaser or any of its Affiliates from conducting any business in any
territory or market, or (iv) would, after the Closing, grant or purport to grant
to any third party any license to use any Intellectual Property of Purchaser or
any of its Affiliates, including any Acquired Intellectual Property. Except as
set forth on Schedule 4.5(d), no Affiliate of Seller is a party to or after the
Closing will have any direct or indirect interest in any Contract, except as
required to fulfill Seller’s requirements in the Transition Services Agreement,
the Subcontract Agreement and the Supply Agreement.

 

 

 
10

--------------------------------------------------------------------------------

 

 

(e)     Except as set forth on Schedule 4.5(e), with respect to each Government
Contract to which Seller is a party, since August 1, 2013: (i) Seller has
complied with all material terms and conditions thereof and all applicable laws
which relate to the Business; (ii) Seller is on schedule to meet the
contractually specified delivery dates for those items that relate to the
Business; (iii) no written notice has been received by Seller (and, to Seller’s
knowledge, none has been threatened) alleging that Seller, or any director,
officer or employee of the Business, is in material breach or material violation
of any law or contractual requirement as the same relate to the Business; (iv)
no written notice of termination or default has been received by Seller (and to
Seller’s knowledge, none has been threatened); (v) all cost or pricing data,
commercial sales practice information, and country of origin information
submitted or certified by Seller has been accurate, complete and up to date as
of the time of such submission or certification; and (vi) Seller possesses all
necessary security clearances and permits for the execution of its obligations.
Seller has the proper procedures to conduct the Business of a classified nature
up to the level of its current clearances. Neither Seller nor any of its
Affiliates, nor any director, officer or employee thereof, has been, since
August 1, 2013, and there is no threat, proposal, or valid basis (including
consummation of the transactions contemplated by this Agreement) for Seller or
any such person to become, subject to any condition or circumstance described in
FAR 52.209-5, or determined to be nonresponsible with respect to any Government
Contract. Since August 1, 2013, there has been no administrative, civil or
criminal investigation, indictment or information, non-financial or non-standard
financial audit following written notice, termination for convenience,
termination for default, cure notice, stop work notice, show cause notice, or
notice declining to exercise an option with respect to any Government Contract,
and to the knowledge of Seller, none of the foregoing are threatened or
reasonably expected. There are no outstanding protests, claims, disputes or
other proceedings relating to any Government Contract, and, to the knowledge of
Seller, no such protests, claims, disputes or other proceedings are threatened
or reasonably expected. Except as described on Schedule 4.5(e), since August 1,
2013, with respect to any Government Contract, Seller has not: (A) made any
mandatory or voluntary disclosure to any governmental entity with respect to a
potential violation of a Government Contract or applicable law, or failed to
make any mandatory disclosure; (B) disclosed or been required to mitigate any
organizational conflict of interest; (C) received any information for which it
has been required to obtain or maintain a security clearance with any
governmental entity; or (D) asserted any small, minority, disadvantaged,
woman-owned, veteran-owned, disabled-person-owned or any other size-based or
socioeconomic status in connection with a proposal or award, or transacted with
any third party that has, to the best of Seller’s knowledge, relied upon or
asserted Seller’s eligibility for any such status.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(f)     There are no parties other than Seller in possession of any portion of
any real property that is subject to any Lease, and no Contract grants any
person (other than Seller) the right of use or occupancy of any portion of any
such real property.

 

4.6     Insurance. Schedule 4.6 sets forth an accurate description of all
insurance policies (including property, casualty, liability and other
insurance), held by Seller relating to the Business and the Assets, and of all
claims against such policies received for the past three (3) policy years. The
insurance held by Seller with respect to the Business and the Assets is with
reputable insurers and is in amounts sufficient for the prudent protection of
the Business and the Assets. Such insurance policies are currently in full force
and effect and shall remain in full force and effect in accordance with their
terms through the Closing Date, and Seller is not in breach or default in any
way. No insurance policy held by Seller or applicable to the Business and Assets
has been cancelled in the last three (3) years preceding the date of this
Agreement.

 

4.7     Employees. Schedule 4.7 sets forth a complete and accurate list of the
following information for all individuals exclusively or primarily engaged in
the Business and, separately, those who provide shared services with respect to
the Business (collectively, the “Business Employees”): employee name, job title,
the rate of compensation (and the portions thereof attributable to salary, bonus
and other compensation, respectively), accrued vacation, and severance pay. No
delays under applicable immigration laws would be required with respect to the
employment of any Business Employee on the Closing Date. No Business Employees
are covered by unions nor have any union organizational efforts occurred with
respect to the Business Employees in the three preceding years. Seller is in
compliance in all material respects with all employment laws applicable to the
Business Employees. Except as set forth on Schedule 4.7, since December 31,
2012, there have been no charges, suits. complaints, grievances, disciplinary
matters or controversies pending or, to Seller’s knowledge, threatened, between
Seller and any Business Employees (or the predecessor employees who provided
services to the Business) or any of Seller’s consultants or independent
contractors who provide services primarily with respect to the Business.

 

4.8     Intellectual Property.

 

(a)     The Acquired Intellectual Property constitutes all of the Intellectual
Property owned by Seller or any of its Affiliates used in, or necessary for, the
operation of the Business. Schedule 4.8(a) sets forth all patents, patent
applications, trademark, service marks, applications and registrations of
trademarks and service marks, copyright applications and registrations and
internet domain names included in the Acquired Intellectual Property.

 

(b)     To the knowledge of Seller, all patents and registrations of trademarks,
service marks and copyrights included in the Acquired Intellectual Property are
valid and enforceable and all issuance, renewal, maintenance and other payments
that are or have become due with respect thereto have been timely paid by or on
behalf of Seller.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(c)     Each item of Acquired Intellectual Property will be owned or available
for use by the Purchaser immediately following the Closing on substantially
identical terms and conditions as it was owned or available for use by Seller
immediately prior to the Closing. Seller is the sole and exclusive owner of all
Acquired Intellectual Property, free and clear of any mortgages, liens, pledges,
charges or other encumbrances, and all joint owners of the Acquired Intellectual
Property are listed in Schedule 4.8(c). To Seller’s knowledge, the Acquired
Intellectual Property constitutes all Intellectual Property necessary to operate
the Business in the manner so done currently by Seller.

 

(d)     To Seller’s knowledge, Seller is not infringing on any third party’s
rights in any Intellectual Property in the conduct of the Business as currently
conducted. There are no claims or proceedings pending or to Seller’s knowledge,
threatened against Seller asserting the infringement by Seller of, any patent,
trademark, service mark, copyright or other proprietary right of any other
person or entity which relates to the conduct of the Business as currently
conducted.

 

(e)     To the knowledge of Seller, no third party (including any current or
former employee or consultant of Seller or any Affiliate) is infringing,
violating or misappropriating any of the Acquired Intellectual Property.

 

4.9     Employee Benefit Plans. Schedule 4.9 sets forth an accurate list and
description of the following contracts, plans or arrangements adopted or
maintained by Seller or its ERISA Affiliates for any Business Employee: (a) all
employee benefit plans, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and(b) any
retirement or deferred compensation plan, incentive compensation plan, stock
plan, unemployment compensation plan, vacation pay, severance pay, bonus or
benefit arrangement, insurance or hospitalization program or any other fringe
benefit arrangement which does not constitute an employee benefit plan (as
defined in Section 3(3) of ERISA). All plans or arrangements listed on Schedule
4.9 are administered in material compliance with the terms thereof and with all
applicable provisions of ERISA and the regulations issued thereunder, the
Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder, as well as with all other applicable federal, state and local
statutes, ordinances and regulations. No liability will attach to Purchaser as a
result of any noncompliance or otherwise with respect to any such plans or any
other compensatory plans or arrangements maintained by Seller or any ERISA
Affiliate. Neither Seller nor any ERISA Affiliate has within seven (7) years
prior to the Closing Date maintained or contributed to (or been obligated to
contribute to) any multiemployer plan (within the meaning of Section 3(37) of
ERISA) or any defined benefit pension plan (as defined in Section 3(35) of
ERISA). The entities with which Seller is or has, within the preceding six (6)
years been, a single employer for purposes of Section 414(b) of the Code are the
“ERISA Affiliates”.

 

 

 
13

--------------------------------------------------------------------------------

 

 

4.10     Condition and Sufficiency of Assets.

 

(a)     Except as set forth on Schedule 4.10(a), each tangible Asset is in good
operating condition and repair, ordinary wear and tear excepted, and is adequate
for the uses to which it is being put and in the aggregate is not in need of
maintenance or repairs except for ordinary routine maintenance and repairs that
are not material in cost or nature.

 

(b)     The Assets, together with the rights granted to Purchaser under the
Transition Services Agreement, the Subcontract Agreement and the Supply
Agreement, are sufficient for Purchaser to operate and conduct the Business
after the Closing Date in substantially the same manner as the Business was
conducted by Seller at any time during the twelve-month period immediately prior
to the Closing Date. Except as described on Schedule 4.10, the Assets, together
with the rights granted to Purchaser under the Transition Services Agreement,
the Subcontract Agreement and the Supply Agreement, constitute all assets,
rights and properties, tangible or intangible, held by Seller or any of its
Affiliates that are used in, or necessary for, the conduct of the Business.

 

4.11     Litigation; Conformity with Law. Except to the extent set forth in
Schedule 4.11, there are no claims, actions, suits or proceedings, pending or to
Seller’s knowledge, threatened, against or affecting the Business or the Assets,
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
having jurisdiction over it and no notice of any claim, action, suit or
proceeding, whether pending or threatened, has been received. There are no
judgments, orders or decrees outstanding against or affecting the Business or
the Assets. Seller has conducted and is conducting the Business in substantial
compliance with the requirements, standards, criteria and conditions set forth
in applicable federal, state and local statutes, ordinances, permits, licenses,
orders, approvals, variances, rules and regulations and is not in violation of
any of the foregoing which might materially and adversely affect the operations,
affairs, prospects, properties, assets, profits or condition (financial or
otherwise) of the Business, taken as a whole.

 

4.12     Export, Sanctions and Anti-Corruption.   Since August 1, 2013, Seller
has complied in all material respects with all applicable laws and regulations
relating to international transactions involving transfers of commodities,
software, or technology, or the provision of services, including the Export
Administration Regulations of the U.S. Department of Commerce, International
Traffic in Arms Regulations of the U.S. Department of State, and foreign assets
control regulations and Executive Orders administered by the U.S. Department of
the Treasury. Except as expressly authorized by relevant governmental entities,
since August 1, 2013, Seller has not engaged in any transaction in, or with any
person or entity in, controlled by or organized under the laws of Cuba, Iran,
North Korea, Sudan, Syria, or the Crimea region of Ukraine, or with any person
or entity designated by a U.S. governmental entity as a target of sanctions or
transaction restrictions under any of the foregoing laws or regulations. Since
August 1, 2013, Seller has at all times operated in compliance with the U.S.
Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010, and other applicable
anti-bribery and anti-corruption laws. Since August 1, 2013, to the Seller’s
knowledge no person has engaged in any activity prohibited by any of the
foregoing laws or regulations on behalf of Seller or in connection with the
Business.

 

 

 
14

--------------------------------------------------------------------------------

 

 

4.13     Data Privacy and Security. Since August 1, 2013, Seller has at all
times complied in all material respects with all applicable laws regulations,
and corporate policy commitments governing the collection, use and disclosure of
personal information in connection with the Business, and all applicable laws
and regulations relating to security, notification and/or reporting of
information security incidents or breaches of such information. Since August 1,
2013, to Seller’s knowledge, there has been no material breach or security
incident involving personal or any material proprietary information relating to
the Business.

 

4.14     Taxes. Seller has timely filed all requisite federal and all other tax
returns required to be filed by the United States of America or any state, local
or foreign government, or any agency or political subdivision thereof and has
paid all taxes or other similar assessments or liabilities, including any
interest, fines, penalties, assessments, or additions to tax, imposed by the
United States of America or any state, local or foreign government, or any
agency or political subdivision thereof (“Taxes”) due and payable by Seller and
made adequate provision for the payment of any Taxes that have accrued but are
not yet due and payable, related to the Business. Seller has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any Business Employee, independent contractor, creditor, member
or other third party. Seller is, and at all times since its formation has been,
owned by a single owner and has never elected corporate tax treatment such that
it has at all times in its existence been disregarded as an entity separate from
its owner, the Parent, for U.S. federal income and applicable state income tax
purposes.

 

4.15     Completeness; Books and Records. The copies of all leases, instruments,
agreements, licenses, permits, certificates or other documents which are
included on schedules attached hereto or have been delivered to Purchaser in
connection with the transactions contemplated hereby are complete and correct in
all material respects. The originals or copies of the Records of Seller have
been delivered to Purchaser. At the Closing, all of those Records will be in the
possession of Purchaser.

 

4.16     Absence of Changes. Since March 31, 2016, except as set forth on
Schedule 4.16, (a) there has not been any material adverse change, or any event
that would reasonably be expected to have a material adverse change, in the
financial condition, assets, liabilities (contingent or otherwise), or income of
the Business and (b) neither Seller nor any of its Affiliates has (i) sold or
otherwise disposed of any asset, right or property related to the Business
(other than sales of inventory to customers in the ordinary course of business),
(ii) licensed to any third party the right to use any Intellectual Property
related to the Business (other than non-exclusive licenses granted to customers
in the ordinary course of business), (iii) terminated the employment or accepted
a resignation of employment of any key employee engaged in the Business or (iv)
terminated (or permitted the termination of) any material contract related to
the Business.

 

 

 
15

--------------------------------------------------------------------------------

 

 

4.17     No Conflicts. Except as set forth on Schedule 4.17, the execution,
delivery and performance of this Agreement and each agreement contemplated
hereby and the attachments and schedules hereto and thereto, the consummation of
any transactions herein or therein referred to or contemplated by and the
fulfillment of the terms hereof and thereof will not:

 

(a)     conflict with, or result in a breach or violation of, the Articles of
Organization or Operating Agreement or comparable governing documents of Seller
or any of its Affiliates;

 

(b)     materially conflict with, or result in a material default (or would
constitute a default but for any requirement of notice or lapse of time or both)
under, any Contract, Lease or other agreement to which Seller is a party, or
result in the creation or imposition of any lien, charge or encumbrance on the
Assets or Business, or materially conflict with, or result in a material default
(or would constitute a default but for any requirement of notice or lapse of
time or both) under (i) any law or regulation to which Seller or its Assets or
Business is subject, or (ii) any judgment, order or decree to which Seller is
bound or any of its property is subject;

 

(c)     with or without notice or the passage of time or both, result in
termination or any impairment of, or require any notice, consent approval or
authorization under or with respect to, or the imposition or acceleration of any
obligation under, any material permit, license, franchise, contractual right or
other authorization of Seller.

 

4.18     Employee Agreements. To Seller’s knowledge, the Business Employees are
not, as a result of the Business as conducted by Seller in violation of (i) any
fiduciary or confidential relationship, (ii) any term of any contract or
covenant (either with the Seller or another entity) relating to employment,
patents, proprietary information disclosure, non-competition or non-solicitation
or (iii) any other contract or agreement, or any judgment, decree or order of
any court or administrative agency, in each case relating to or affecting the
right of any of the Seller’s employees to be employed by Purchaser.

 

4.19     Brokers or Finders. Seller has not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with the sale of the
Business, other than those fees, commissions and similar payments that will be
paid by Seller to Mesirow Financial, to Inex Advisors, LLC, and to employees of
Seller or its Affiliates.

 

4.20     Inventory. The Acquired Inventory is of a quality and quantity usable
and saleable in the ordinary course of business, consistent with past practice,
and except as described on Schedule 4.20, contains no excess, obsolete, damaged
or defective Inventory.

 

4.21     Products; Warranties. Schedule 4.21 sets forth a summary description of
all products or services made commercially available to third parties by or on
behalf of Seller or any of Affiliates in connection with the Business since
August 1, 2013, and a description of any guaranty (of quality, non-infringement,
service levels or otherwise), warranty, right of return, right of credit or
other indemnity. Schedule 4.21 sets forth the aggregate expenses incurred by
Seller or any of its Affiliates in fulfilling obligations under such guaranty,
warranty, right of return and indemnity provisions in the twelve months
preceding the date of this Agreement. To Seller’s knowledge, there exists no
fact, circumstance or condition that would reasonably be expected to result in
such expenses significantly increasing in the twelve month period following the
Closing other than the availability and cost of component parts and materials.

 

 

 
16

--------------------------------------------------------------------------------

 

 

4.22     Environmental Matters. With respect to the Business, since August 1,
2013, Seller has complied with all applicable requirements relating to the
protection of the environment, employee exposure to workplace chemicals and
discharges or emissions to the environment (“Environmental Laws”). There is no
pending or, to the knowledge of Seller, threatened civil or criminal litigation,
written notice of violation, administrative proceeding, or investigation,
inquiry or information request by any governmental entity, relating to any
Environmental Law involving Seller and related to the Business. Seller does not
have any material liabilities under any Environmental Law arising from the
release or threatened release of any substance into the environment in
connection with the Business. Seller is not a party to or bound by any court
order, administrative order, consent order or other agreement between Seller and
any governmental entity entered into in connection with any requirement of an
Environmental Law and related to the Business. Set forth on Schedule 4.22 is a
list of all documents (whether in hard copy or electronic form) since August 1,
2013 that contain all environmental reports, investigations and audits relating
to premises currently or previously owned or operated by Seller in connection
with the Business (whether conducted by or on behalf of Seller or any other
person, and whether done at the initiative of Seller or directed by a
governmental entity or other person) which Seller has possession of or access
to. A complete and accurate copy of each such document has been provided to
Purchaser. Seller has no knowledge of any pending or threatened cleanup or
compliance obligation arising under any Environmental Law relating to any solid
or hazardous waste transporter or treatment, storage or disposal facility that
has been used by Seller in connection with the Business.

 

4.23     Solvency. Neither Parent nor Seller is entering into this Agreement
with the intent to hinder, delay or defraud either present or future creditors
of Seller or any of its Affiliates. Immediately following the Closing after
giving effect to the transactions contemplated by this Agreement, Parent and its
subsidiaries, taken as a whole, will be Solvent. As used herein, “Solvent” means
with respect to any person on a particular date, that on such date (a) the fair
value of the property of such person is greater than the total amount of
liabilities, including, contingent liabilities, of such person, (b) the present
fair salable value of the assets of such person is not less than the amount that
will be required to pay the probable liability of such person on its debts as
they become absolute and matured, (c) such person has not incurred, and does not
intend to incur, debts or liabilities beyond such person’s ability to pay such
debts and liabilities as they mature and (d) such person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed under this Section 4.23 as the amount that, in the light of all the
facts and circumstances existing at such time, represents the amount that is
probable to become an actual or matured liability.

 

 

 
17

--------------------------------------------------------------------------------

 

 

4.24     Seller’s Representations and Warranties. Except as expressly set forth
in this Article 4, Seller offers no additional warranties or representations
whatsoever.

 

ARTICLE 5. REPRESENTATIONS OF PURCHASER

 

Purchaser represents and warrants that all of the following statements are true
and correct:

 

5.1     Due Organization. Purchaser is duly organized, validly existing and in
good standing under the laws of the Commonwealth of Massachusetts and is duly
authorized, qualified and licensed under all applicable laws, regulations, and
ordinances of public authorities to carry on its business in the places and in
the manner as now conducted.

 

5.2     Authorization. Purchaser has all power and authority to execute and
deliver this Agreement and each agreement contemplated hereby and the
attachments and schedules hereto and thereto, and to consummate the purchase of
the Assets and assumption of the Assumed Liabilities and the other transactions
contemplated hereby. The execution and delivery by Purchaser of this Agreement,
the consummation of the purchase of the Assets and the assumption of the Assumed
Liabilities and the consummation of the other transactions contemplated hereby
by Purchaser have been duly and validly authorized by all necessary corporate
action on the part of Purchaser. Except as described on Schedule 5.2, no
consent, approval, order or authorization of, or registration, declaration or
filing with any court, administrative agency or other governmental authority,
domestic or foreign, is required by or with respect to Purchaser in connection
with the execution and delivery of this Agreement or any agreement contemplated
hereby or any of the attachments or schedules hereto or thereto, or the
consummation of the transactions contemplated hereby or thereby, except in each
case for any such item which if not obtained or made would not materially impair
Purchaser’s ability to perform it obligations hereunder or thereunder. This
Agreement and each agreement contemplated hereby and the attachments and
schedules hereto and thereto have been duly and validly executed and delivered
by Purchaser and constitute a valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with their terms.

 

5.3     No Conflicts. The execution, delivery and performance of this Agreement
and each agreement contemplated hereby and the Exhibits and Schedules attached
hereto and thereto, the consummation of any transactions herein or therein
referred to or contemplated by and the fulfillment of the terms hereof and
thereof will not:

 

(a)     conflict with, or result in a breach or violation of the Articles of
Incorporation or Bylaws of Purchaser;

 

(b)     materially conflict with, or result in a material default (or would
constitute a default but for any requirement of notice or lapse of time or both)
under any agreement to which Purchaser is a party; or

 

 

 
18

--------------------------------------------------------------------------------

 

 

(c)     violate any statute, rule or regulation or judgment, order, writ,
injunction or decree of any court, administrative agency or governmental body,
in each case applicable to Purchaser or any of its assets.

 

No consent or approval by, or any notification or filing with, and no permit, or
authorization of, any public body or authority is required in connection with
the execution, delivery, and performance by Purchaser or the consummation by
Purchaser of the transactions contemplated by this Agreement.

 

5.4     Brokers or Finders. Purchaser has not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with the purchase of the
Business.

 

5.5     ITAR. Purchaser is properly registered pursuant to the requirements of
ITAR, and the Purchaser’s Affiliate designated to be the transferee of the
Business will not be a “foreign person” within the meaning of ITAR §122.4(b).

 

5.6     Purchaser’s Representations and Warranties. Except as expressly set
forth in this Article 5, Purchaser offers no additional warranties or
representations whatsoever.

 

ARTICLE 6. SURVIVAL OF REPRESENTATIONS ANDWARRANTIES; INDEMNIFICATION.

 

6.1     Survival of Representations and Warranties. All representations and
warranties shall survive Closing and the consummation of the contemplated
transactions for a period of twelve (12) months following the Closing, at which
time such representations and warranties shall expire, provided, however, that,
notwithstanding the foregoing, (a) the representations and warranties set forth
in Sections 4.1, 4.2, 4.4, 4.9, 4.10(b), 4.14, 4.17(a) and 4.19 (the “Seller
Fundamental Representations”) shall survive for a period of six (6) years
following the Closing, at which time such representations and warranties and the
representations and warranties of Purchaser set forth in Sections 5.1, 5.2,
5.3(a), 5.4, and 5.5 (the “Purchaser Fundamental Representations”) shall expire,
and (b) the representations and warranties set forth in Section 4.8 shall
survive for a period of three (3) years following the Closing. All covenants and
other agreements shall survive the Closing. If an Indemnified Party delivers to
an Indemnifying Party, before expiration of a representation or warranty, notice
of a claim for indemnification based upon a breach of such representation or
warranty, then such representation or warranty shall survive until, but only for
purposes of, the resolution of the matter covered by such claim.

 

6.2     Indemnification by Seller. Seller shall indemnify, defend, hold
harmless, and reimburse Purchaser for any and all claims, actions, suits,
proceedings, losses, liabilities, damages (including fines, penalties, and
criminal or civil judgments and settlements), costs (including court costs) and
expenses (including reasonable attorneys’ and accountants’ fees) (hereinafter
“Loss” or “Losses”) suffered or incurred by Purchaser or any of its Affiliates
or any successors or assigns thereto as a result of, or with respect to:

 

 

 
19

--------------------------------------------------------------------------------

 

 

(a)     any breach or inaccuracy of any representation or warranty of Seller set
forth in Article 4;

 

(b)     any breach of or noncompliance by Seller with any covenant or agreement
of Seller contained in this Agreement;

 

(c)     notwithstanding anything to the contrary in any Novation Agreement,
Retained Liabilities or the operation of the Business on or prior to the Closing
Date or, with respect to the Business Employees, the applicable Employment Date;

 

(d)     any liability of Seller for Taxes, including any Taxes of Seller and any
Taxes of another person for which Seller is liable; or

 

(e)     the matters described on Schedule 6.2(e).

 

6.3     Indemnification by Purchaser. Purchaser shall indemnify, defend, hold
harmless, and reimburse Seller for any and all Losses suffered or incurred by
Seller or any of its Affiliates or any successors or assigns thereto as a result
of, or with respect to:

 

(a)     any breach or inaccuracy of any representation or warranty of Purchaser
set forth in Article 5;

 

(b)     any breach of or noncompliance by Purchaser with any covenant or
agreement of Purchaser contained in this Agreement; or

 

(c)     failure to pay or perform any Assumed Liabilities (notwithstanding
anything to the contrary in any Novation Agreement).

 

6.4     Exclusive Remedy; Other Matters.

 

(a)     Except to the extent of fraud or knowing and intentional
misrepresentation by Seller or any of its Affiliates or its or their
representatives, except for specific performance and except for claims with
respect to any agreement delivered pursuant to this Agreement (including the
Transition Services Agreement, the Supply Agreement and the Subcontract
Agreement), the remedies provided in Section 6.2 (subject to the limitations of
this Article 6) will be the sole and exclusive remedies against Seller with
respect to any of the breaches or claims described in such Section or otherwise
arising against Seller under, out of or relating to this Agreement.

 

(b)     Except to the extent of fraud or knowing and intentional
misrepresentation by Purchaser or any of its Affiliates or its or their
representatives, except for specific performance and except for any remedies
expressly provided in any agreement delivered pursuant to this Agreement, the
remedies provided in Section 6.3 (subject to the limitations this Article 6)
will be the sole and exclusive remedies against Purchaser with respect to any of
the breaches or claims described in such Section or otherwise arising under, out
of or relating to this Agreement.

 

 

 
20

--------------------------------------------------------------------------------

 

 

(c)     The rights to indemnification set forth in this Article 6 shall not be
affected by any investigation conducted by or on behalf of either Party or any
knowledge acquired (or capable of being acquired) by either Party, whether
before or after the Closing, with respect to the inaccuracy of or noncompliance
with any representation, warranty, covenant or obligation hereunder.

 

(d)     Notwithstanding anything to the contrary in this Agreement, (i)
Purchaser shall have no obligations under Section 6.3 with respect to any matter
for which Purchaser is or would be entitled to indemnification under Section 6.2
(without giving effect to any limitations, including as to time, survival
periods, deductibles, thresholds, caps, knowledge or materiality qualifiers) and
(ii) if a Party is entitled to bring a claim under more than one provision of
Section 6.2 or Section 6.3, as the case may be, such Party may choose in its
sole and absolute discretion the provision or provisions under which it seeks
indemnification.

 

(e)     The Purchaser shall have the right to have any Losses for which it is
entitled to indemnification under this Agreement disbursed to Purchaser from the
Escrow Fund (as defined in the Escrow Agreement, the “Escrow Fund”). Any amounts
disbursed to Purchaser from the Escrow Fund in accordance with the Escrow
Agreement shall be conclusively deemed to be amounts paid to Purchaser in
respect of Losses for which Purchaser is entitled to indemnification hereunder.
If Purchaser seeks to recover Losses from the Escrow Fund, Seller and Purchaser
shall deliver to the Escrow Agent, promptly following the resolution of the
applicable indemnification claim (whether by mutual agreement, judicial decision
or otherwise), a written notice executed by both Parties instructing the Escrow
Agent as to what (if any) portion of the Escrow Fund shall be disbursed to
Purchaser (which notice shall be consistent with the terms of the resolution of
such claim).

 

(f)     Notwithstanding anything to the contrary in this Agreement, for purposes
of determining the amount of Losses for which any Party may be entitled to
indemnification under this Article 6, each such representation or warranty shall
be deemed to have been made without any qualifications or limitations as to
materiality or similar concepts.

 

6.5     Monetary Limitations on Seller Indemnification.

 

(a)     Seller shall have no liability with respect to claims under Section
6.2(a) (x) for any individual claim where the Losses relating thereto (including
all related claims) is less than $25,000 (the “Minimum Claim Threshold”) and (y)
until the total of all Losses with respect to such matters exceeds an amount
equal to $200,000 (the “Deductible”) and then only for the amount by which such
Losses exceed the Deductible; provided, however, that the Minimum Claim
Threshold and the Deductible shall not apply to (A) any breach of any Seller
Fundamental Representations or (B) any fraud or knowing and intentional
misrepresentation of any representation or warranty of Seller set forth in this
Agreement.

 

(b)     Notwithstanding anything contained in this Agreement or otherwise to the
contrary, the maximum aggregate liability of the Seller with respect to claims
under Section 6.2(a) shall not exceed an amount equal to Three Million Dollars
($3,000,000) (the “Cap”); provided, however, that the Cap shall not apply to (x)
any breach of the representations and warranties set forth in Section 4.8,
Seller’s aggregate liability for which shall be limited to Four Million Five
Hundred Thousand Dollars ($4,500,000), (y) any breach of any Seller Fundamental
Representations or (z) any fraud or knowing and intentional misrepresentation of
any representation or warranty of Seller set forth in this Agreement.

 

6.6     Monetary Limitations on Purchaser Indemnification.

 

(a)     Purchaser shall have no liability with respect to claims under Section
6.3(a) (x) for any individual claim where the Losses relating thereto (including
all related claims) is less than the Minimum Claim Threshold and (y) until the
total of all Losses with respect to such matters exceeds an amount equal to the
Deductible and then only for the amount by which such Losses exceed the
Deductible; provided, however, that the Minimum Claim Threshold and the
Deductible shall not apply to (A) any breach of any Purchaser Fundamental
Representations, or (B) any fraud or knowing and intentional misrepresentation
of any representation or warranty of Purchaser set forth in this Agreement.

 

 

 
21

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything contained in this Agreement or otherwise to the
contrary, the maximum aggregate liability of Purchaser with respect to claims
under Section 6.3(a) shall not exceed an amount equal to the Cap; provided,
however, that the Cap shall not apply to (x) any breach of any Purchaser
Fundamental Representations or (y) any fraud or knowing and intentional
misrepresentation of any representation or warranty of Purchaser set forth in
this Agreement.

 

6.7     Third Party Claims.

 

(a)     Promptly after any Party hereto (hereinafter the “Indemnified Party”)
has received notice of or has knowledge of any claim by a person that is not a
Party or an Affiliate of a Party (“Third Party”) or the commencement of any
action or proceeding by a Third Party (“Third Party Action”), the Indemnified
Party shall, as a condition precedent to a claim with respect thereto being made
against any Party obligated to provide indemnification pursuant to Sections 6.2
or 6.3 hereof (hereinafter the “Indemnifying Party”), give the Indemnifying
Party written notice of such claim or the commencement of such action or
proceeding, provided that the failure to give prompt notice thereof shall not
relieve the Indemnifying Party of its indemnification obligations under this
Agreement, except to the extent the Indemnifying Party is materially and
adversely prejudiced thereby. Such notice shall, to the extent known, state the
nature and the basis of such claim and a reasonable estimate of the amount
thereof. Within 20 days after delivery of such claim notice, the Indemnifying
Party may, upon written notice thereof to the Indemnified Party, assume control
of the defense of such Third Party Action with counsel reasonably satisfactory
to the Indemnified Party; provided, however, that (i) the Indemnifying Party may
assume control of such defense only if and for so long as and to the extent that
(A) it acknowledges in writing to the Indemnified Party that it is obligated to
fully indemnify the Indemnified Party against such Third Party Action pursuant
to this Agreement, (B) the Indemnifying Party (whether by use of the Escrow Fund
or otherwise) can demonstrate to the reasonable satisfaction of the Indemnified
Party its financial ability to defend and satisfy the Third Party Action, and
(C) the Third Party Action does not involve criminal liability of the
Indemnified Party or seek material equitable or injunctive relief against the
Indemnified Party or otherwise involve a governmental entity as a party and (ii)
the Indemnified Party is hereby authorized (but not obligated) prior to and
during such notice period to file any motion, answer or other pleading and to
take any other action which the Indemnified Party shall deem necessary or
appropriate to protect the Indemnified Party’s interests except to the extent
the Indemnifying Party is materially and adversely prejudiced thereby.
Notwithstanding anything to the contrary herein, the Indemnified Party may
(without waiving any of its rights hereunder) assume control of the defense of
the relevant portions of any Third Party Action as applicable if (x) the
Indemnifying Party does not elect to assume the control of the defense of such
Third Party Action or any portion thereof in accordance with this Agreement or
the terms of this Agreement do not permit the Indemnifying Party to control such
portion of the defense, (y) at any time the Indemnifying Party fails to
diligently defend such Third Party Action or any portion thereof, or (z) to the
extent that the Indemnified Party concludes based on the advice of counsel that
there are issues that raise actual conflicts of interest between the
Indemnifying Party and the Indemnified Party or that the Indemnified Party has
different or additional defenses available to it. The non-controlling party
shall, at the expense of the Indemnifying Party, cooperate with the controlling
party and its counsel in the defense of any such Third Party Action or in any
settlement thereof. Such cooperation shall include, but shall not be limited to,
furnishing the controlling party with any non-privileged books, records or
information reasonably requested by the controlling party that are in the
non-controlling party’s possession or control and relate to the Business and the
period prior to the Closing. The non-controlling party shall have the right to
participate in any matter through counsel of its own choosing at its own
expense. For so long as the Indemnifying Party controls the defense of any Third
Party Action in accordance with the terms of this Agreement, the Indemnifying
Party shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability, except to the extent such participation is requested by the
Indemnifying Party, in which event the Indemnified Party shall be reimbursed by
the Indemnifying Party for reasonable additional legal expenses, out-of-pocket
expenses and allocable share of employee compensation incurred in connection
with such participation for any employee whose participation is so requested. If
the Indemnified Party assumes control of any portion of the defense of any Third
Party Action in accordance with this Agreement, the Indemnified Party may
undertake such defense through counsel of its choice, at the reasonable cost and
expense of the Indemnifying Party.

 

 

 
22

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary in this Agreement, (i) neither
Party may settle any matter (in whole or in part) unless such settlement (A)
includes a complete and unconditional release of the other Party and its
Affiliates in respect of the Third Party Action, (B) involves no admission of
wrongdoing by such other Party or its Affiliates and (C) excludes any material
injunctive or non-monetary relief applicable to such other Party or its
Affiliates, and (ii) if a third party asserts (other than by means of a lawsuit)
that an Indemnified Party is liable to such third party for a monetary or other
obligation which may constitute or result in Losses for which such Indemnified
Party may be entitled to indemnification pursuant to this Article 6, and such
Indemnified Party reasonably determines that it has a valid business reason to
fulfill such obligation, then (A) such Indemnified Party shall be entitled to
satisfy such obligation, without prior notice to or consent from the
Indemnifying Party, (B) such Indemnified Party may subsequently make a claim for
indemnification in accordance with the provisions of this Article 6, and (C)
such Indemnified Party shall be reimbursed, in accordance with the provisions of
this Article 6, for any such Losses for which it is entitled to indemnification
pursuant to this Article 6. Notwithstanding anything to the contrary in this
Article 6, nothing in this Article 6 shall preclude the Indemnifying Party from
disputing the Indemnified Party’s entitlement to indemnification for any
settlement entered into without the consent of the Indemnifying Party or the
amount for which the Indemnified Party is entitled to indemnification in
connection therewith.

 

6.8     Recoveries. If an Indemnified Party subsequently receives a payment from
a Third Party (including proceeds of insurance) with respect to a matter for
which it has been indemnified by the Indemnifying Party, the Indemnified Party
will promptly pay the amount, if any, by which (a) the sum of the amounts paid
to the Indemnified Party by the Indemnifying Party hereunder in respect of such
matter and the amount of such Third Party payment (net of all costs of
collection and increases in insurance premiums), exceeds (b) the amount Losses
incurred by the Indemnified Party with respect to such matter.

 

ARTICLE 7. EMPLOYEES

 

7.1     Business Employees. Purchaser shall have the right to, and shall, offer
employment to those Business Employees identified on Schedule 7.1 (the
“Specified Business Employees”).

 

7.2     Employment of New Purchaser Employees by Purchaser.

 

(a)     Seller shall take all necessary action to (i) cause the employment of
each of the Specified Business Employees to terminate effective as of a date
selected by Purchaser that is reasonably acceptable to Seller (the “Employment
Date”), and (ii) cause the active participation of such Specified Business
Employee in any employee benefit plans to cease to be effective as of the
Employment Date (or such later date as applies to former employees). On or
before the Employment Date, Purchaser shall have the right to extend offers of
employment (which may be accomplished through a general offer of employment)
effective upon the Employment Date to each Specified Business Employee with
Purchaser; provided, however, that any such offer made to a Specified Business
Employee who is on a medical leave of absence or disability on the Closing Date
shall be contingent upon such Specified Business Employee’s return to active
service upon the earlier of the expiration of his or her approved leave of
absence or the date that is six (6) months after his or her last day of active
employment with Seller and any such offer made to a Specified Business Employee
who is on an authorized military leave on the Closing Date shall be contingent
upon such Specified Business Employee’s return to active service with Seller in
accordance with the terms of his or her leave of absence, as previously approved
by Seller, or subject to applicable law. On or before the Closing Date, Seller
shall notify each Specified Business Employee of the transaction contemplated by
this Agreement and that reporting to work at such Specified Business Employee’s
normal work location in accordance with such Specified Business Employee’s
normal work schedule after that individual’s Employment Date shall be deemed
acceptance of employment with Purchaser, as applicable, on the first date on
which such Specified Business Employee so reports (each Specified Business
Employee so reporting, a “New Purchaser Employee”). The offers and acceptances
of employment described in this Section 7.2 shall occur without further action
by Purchaser or its Affiliates but be subject to the terms of any offer letters
or employment conditions of Purchaser. Subject to applicable law, Purchaser will
have reasonable access before the Closing Date and through the applicable
Employment Date to Business Employees for purposes of recruitment and enrollment
in benefit plans. Access will be provided by Seller upon reasonable prior notice
during normal business hours.

 

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Seller shall pay out accrued unused vacation as of the Employment Date,
irrespective of its usual policies for payment of such amounts on employment
termination. New Purchaser Employees will accrue vacation and/or paid time off
under Purchaser’s policies beginning as of the Employment Date. For purposes of
eligibility and vesting (but not with respect to any defined benefit plans or
post-employment arrangements) under Purchaser’s employee benefit plans and
arrangements, Purchaser will credit the service time of the New Purchaser
Employees with Seller prior to the applicable Employment Date.

 

(c)     It is understood and agreed that (i) Purchaser’s expressed intention to
extend offers of employment as set forth in this Section shall not constitute
any commitment, contract or understanding (expressed or implied) of any
obligation on the part of Purchaser to a post-Employment Date employment
relationship of any fixed term or duration or upon any terms or conditions other
than those that Purchaser have agreed to establish as set forth above or may
establish pursuant to individual offers of employment, and (ii) employment
offered by Purchaser is “at will” and may be terminated by Purchaser or by any
New Purchaser Employee at any time for any reason (subject to (x) any written
commitments to the contrary made by Purchaser and (y) applicable law, including
the Family and Medical Leave Act), nor shall this Agreement be construed to
confer upon any person not a party to it any rights or remedies of any nature
whatsoever or to establish or constitute an amendment of any compensation or
benefit plan maintained by the Purchaser or any of its affiliates (or an
undertaking to amend any such plan). Without limiting the foregoing, no
provision of this Article 9 shall create any third party beneficiary rights in
any current or former employee, director or consultant of Seller.

 

(d)     Seller shall be solely responsible for (i) the payment of all wages and
other remuneration and benefits due to Business Employees (including any New
Purchaser Employees) with respect to their services as employees of Seller
through the close of business on the Employment Date, including any applicable
pro rata bonus payments; (ii) with respect to employees of Seller, including any
New Purchaser Employees, the payment of any termination or severance payments
(even if triggered by future cessation of employment with Purchaser if due under
the agreements described on Schedule 1.4(c)); (iii) any and all payments to
employees required under the under the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) due to any plant closing or mass layoff
occurring on or before the final Employment Date; (iv) any and all workers’
compensation claims (if any) incurred by any Business Employee (including any
New Purchaser Employee) on or prior to the applicable Employment Date; and (v)
the provision of continuation health coverage to Seller’s M&A Qualified
Beneficiaries (as defined in Treas. Reg. Section 54.4980B-9, A-4) other than
those who become New Purchaser Employees. Notwithstanding the parenthetical in
clause (ii) of this Section 7.2(d), Purchaser shall promptly reimburse Seller
for any payments of severance Seller is contractually required to and does make
under Section 2(a) of the agreements described on Schedule 1.4(c) with respect
to a post-Closing Date termination of employment.

 

 

 
24

--------------------------------------------------------------------------------

 

 

(e)     Sellers and Purchaser shall give any notices required by applicable law
and take whatever other actions with respect to the plans, programs and policies
described in this Article 9 as may be reasonably necessary to carry out the
arrangements described in this Article 9. If any of the arrangements described
in this Article 9 are determined by the Internal Revenue Service or other
governmental entity to be prohibited by law, Seller and Purchaser shall modify
such arrangements to as closely as possible reflect their expressed intent and
retain the allocation of economic benefits and burdens to the parties
contemplated herein in a manner that is not prohibited by law.

 

ARTICLE 8. OTHER AGREEMENTS

 

8.1     Solicitation and Hiring. For a period of five (5) years after the
Closing Date, Seller shall not (and it shall cause its Affiliates not to),
either directly or indirectly, (a) solicit or attempt to induce any New
Purchaser Employee to terminate his employment with Purchaser or any subsidiary
of Purchaser or (b) hire or attempt to hire any New Purchaser Employee;
provided, that this clause (b) shall not apply to any individual whose
employment with Purchaser or a subsidiary of Purchaser has been terminated for a
period of six (6) months or longer.

 

8.2     Non-Competition. For a period of five (5) years after the Closing Date,
Seller shall not (and it shall cause its Affiliates not to), either directly or
indirectly as a stockholder, investor, partner, consultant or otherwise,
(a) design, develop, manufacture, market, sell or license any product or provide
any service anywhere in the world which is competitive with any product
designed, developed (or under development), manufactured, sold or licensed or
any service provided by Seller exclusively or primarily in connection with the
Business within the three-year period prior to the Closing Date or (b) engage
anywhere in the world in any business competitive with the Business as conducted
as of the Closing Date or during the three-year period prior to the Closing
Date; provided, however, that Seller’s performance of its obligations under the
Supply Agreement, the Subcontract Agreement and the Transition Services
Agreement and the Retained Business, as conducted on the Closing Date, shall not
constitute a breach of this Section 8.2. The Parties agree that the duration and
geographic scope of the non-competition provision set forth in this Section 8.2
are reasonable. In the event that any court determines that the duration or the
geographic scope, or both, are unreasonable and that such provision is to that
extent unenforceable, the Parties agree that the provision shall remain in full
force and effect for the greatest time period and in the greatest area that
would not render it unenforceable. The Parties intend that this non-competition
provision shall be deemed to be a series of separate covenants, one for each and
every county of each and every state of the United States of America and each
and every political subdivision of each and every country outside the United
States of America where this provision is intended to be effective.

 

 

 
25

--------------------------------------------------------------------------------

 

 

8.3     Proprietary Information. From and after the Closing, Seller shall not
disclose or make use of (except to pursue its rights, under this Agreement and
shall cause all of its Affiliates not to disclose or make use of, any knowledge,
information or documents of a confidential nature or not generally known to the
public with respect to the Assets, the Business or Purchaser, except to the
extent that such knowledge, information or documents shall have become generally
known by the public other than through improper disclosure by Seller or an
Affiliate.

 

8.4     Sharing of Data. Purchaser shall have the right for a period of seven
(7) years following the Closing Date to have reasonable access to those books,
records and accounts, including financial and accounting records (including the
work papers of Seller's independent accountants), tax records, correspondence,
production records, employment records and other records that are retained by
Seller pursuant to the terms of this Agreement to the extent that any of the
foregoing is needed by Purchaser for the purpose of conducting the Business
after the Closing and complying with its obligations under applicable
securities, tax, environmental, employment or other laws and regulations. Seller
shall not destroy any such books, records or accounts retained by it without
first providing Purchaser with the opportunity to obtain or copy such books,
records, or accounts at Purchaser’s expense. Promptly upon request by Purchaser
made at any time following the Closing Date, Seller shall authorize the release
to Purchaser of all files pertaining to Seller, the Assets or the Business or
operations of Seller held by any federal, state, county or local authorities,
agencies or instrumentalities.

 

8.5     Parent Guaranty; Obligations of Parent. Parent hereby unconditionally
guarantees the due and punctual performance of Seller’s obligations under this
Agreement. This guaranty is an irrevocable guaranty of performance and payment
(and not just of collection) and shall continue in effect notwithstanding any
extension or modification of the terms of this Agreement or any other act or
event which might otherwise operate as a legal or equitable discharge of Parent
under this Section 8.5. Parent hereby waives all special suretyship defenses and
notice requirements. Parent agrees to be bound by the provisions of Section 8.1
through Section 8.4 and Article 9 as if it were Seller, mutatis mutandis. As
promptly as practicable after the Closing, Parent shall (and shall cause Seller
to) use proceeds of the Purchase Price to satisfy and discharge all of their
respective trade accounts payable with suppliers that are past due.

 

 

 
26

--------------------------------------------------------------------------------

 

 

ARTICLE 9. GENERAL.

 

9.1     Cooperation. The Seller and Purchaser shall each deliver or cause to be
delivered to the other on the Closing Date, and at such other times and places
as shall be reasonably agreed to, such additional instruments as the other may
reasonably request for the purpose of carrying out this Agreement. The Seller
will cooperate and use best efforts to have the present employees and
contractors of Seller cooperate with Purchaser on and after the Closing Date in
furnishing information, evidence, testimony and other assistance in connection
with any actions, proceedings, arrangements or disputes of any nature with
respect to matters pertaining to all periods prior to the Closing Date or, for
the Business Employees, the applicable Employment Date.

 

9.2     Successors and Assigns. The rights of the Parties hereunder may not be
assigned (except by operation of law or, in the case of Purchaser, to an
Affiliate or an acquirer of all or any substantial portion of the Business or
Assets) and shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors, heirs, legal representatives and
permitted assigns. Notwithstanding any statement herein to the contrary, the
assigning Party shall remain primarily liable for its obligations under this
Agreement.

 

9.3     Entire Agreement; Amendments and Waivers. This Agreement (including the
Schedules and Exhibits attached hereto) and the documents delivered pursuant
hereto or contemplated hereby constitute the entire agreement and understanding
between the Seller and Purchaser and supersede any prior agreement and
understanding relating to the subject matter of this Agreement. This Agreement,
upon execution, constitutes a valid and binding agreement on the parties thereto
enforceable in accordance with its terms and may be modified or amended only by
a written instrument executed by each of the Seller and Purchaser that
specifically refers to this Agreement and expressly cites the provisions or
provisions hereof that are modified or amended thereby. No waiver by either
Party of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the Party giving such waiver. No waiver by either Party
with respect to any default, misrepresentation, or breach of warranty or
covenant hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

 

9.4     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument. This Agreement
may be executed and delivered by facsimile or by an electronic scan delivered by
electronic mail.

 

9.5     Expenses. Whether or not the transactions herein contemplated are
consummated, Purchaser will pay the fees, expenses and disbursements of
Purchaser and its agents, representatives, accountants and counsel incurred in
connection with the subject matter of this Agreement and any amendments thereto.
Whether or not the transactions herein contemplated are consummated, the Seller
will pay the fees, expenses and disbursements of Seller and its agents,
representatives, accountants and counsel incurred in connection with the subject
matter of this Agreement and any amendments hereto and all other costs and
expenses incurred in the performance and compliance with all conditions to be
performed by the Seller under this Agreement. All registration, recording or
transfer Taxes which may be payable in connection with the transactions
contemplated by this Agreement will be payable one-half by Seller and one-half
by Purchaser. Seller will file all necessary tax returns and other documentation
with respect to all such Taxes and, if required by applicable law, Purchaser
will, and will cause its Affiliates to, join in the execution of any such tax
returns and other documentation.

 

 

 
27

--------------------------------------------------------------------------------

 

 

9.6     Knowledge. An individual will be deemed to have knowledge of a
particular fact or other matter if that individual is actually aware of that
fact or matter. For purposes of this Agreement, the knowledge of Seller shall be
limited to those matters of which John Walsh, Debra Delise, Brian Maguire, Larry
Bernicky, Charlie Hagan, Jim Long and Doug Gardner, or any of them, has actual
knowledge.

 

9.7     Notices. All notices of communication required or permitted hereunder
shall be in writing and may be given by (i) depositing the same in United States
mail, addressed to the Party to be notified, postage prepaid and registered or
certified with return receipt requested, or (ii) by delivering the same in
person to an officer or agent of such Party.

 

(a)

If to Purchaser:

Analog Devices, Inc.

Attn.: Office of the General Counsel

One Technology Way

Norwood, Massachusetts 02062

(781) 461-3215 (fax)

 

 

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

Attn.: Mark G. Borden, Esq.

            Jay E. Bothwick, Esq.

            Joseph B. Conahan, Esq.

60 State Street

Boston, Massachusetts 02109

(617) 526-5000 (fax)

     

(b)

If to Seller or Parent:

Sypris Electronics, LLC

Attn.: Jeffrey T. Gill, Chairman

101 Bullitt Lane, Suite 450

Louisville, Kentucky 40222

(502) 329-2036 (fax)

 

 

 

 
28

--------------------------------------------------------------------------------

 

 

 

With copies to:

Sypris Solutions, Inc.

Attn.: John R. McGeeney, General Counsel

101 Bullitt Lane, Suite 450

Louisville, Kentucky 40222

(502) 329-2036 (fax)

 

Middleton Reutlinger

Attn.: Thomas Ice, Esq.

401 S. Fourth Street, Ste. 2600

Louisville, Kentucky 40202

(502) 588-1971 (fax)

 

9.8     Governing Law and Venue. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without regard to any
choice of law principles that would cause the application of laws of any
jurisdictions other than those of the State of Delaware. Any proceeding arising
out of or relating to this Agreement shall be brought solely in the Court of
Chancery of the State of Delaware, New Castle County, or, if that court does not
have jurisdiction, a federal court sitting in Wilmington, Delaware. Each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the proceeding shall be heard and determined only in any such court
and agrees not to bring any proceeding arising out of or relating to this
Agreement in any other court. The parties agree that any of them may file a copy
of this paragraph with any court as written evidence of the knowing, voluntary
and bargained agreement between the parties irrevocably to waive any objections
to venue or to convenience of forum. Each Party waives any right it may have to
a trial by jury with respect to any proceeding arising out of or relating to
this Agreement.

 

9.9     Reformation and Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

9.10     Schedules and Exhibits. The Schedules and Exhibits attached hereto
constitute a part of this Agreement and are incorporated herein by reference as
if set forth herein at the point where first mentioned.

 

9.11     Publicity. The parties agree that, except as otherwise required by law
(in which case the disclosing Party shall use reasonable efforts to advise the
other Party and provide it with a copy of the proposed disclosure prior to
making the disclosure), the issuance of any public reports, statements or
releases pertaining to the terms of this Agreement will require mutual written
consent.

 

 

 
29

--------------------------------------------------------------------------------

 

 

9.12     Remedies.

 

(a)     Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a Party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy.

 

(b)     The Parties hereby agree that irreparable damage would occur in the
event that any provision of this Agreement were not performed in accordance with
its specific terms or were otherwise breached, and that money damages or other
legal remedies would not be an adequate remedy for any such damages.
Accordingly, each Party acknowledges and agrees that in the event of any breach
or threatened breach of any of its covenants or obligations set forth in this
Agreement, the other Party shall be entitled to an injunction or injunctions to
prevent or restrain breaches or threatened breaches of this Agreement, by the
other, and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of the other under this Agreement, in each case
without posting a bond or other security. Each Party hereby agrees not to raise
any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of either Party under this
Agreement. Time shall be of the essence for purposes of this Agreement.

 

9.13     Interpretation. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: (a)
“either” and “or” are not exclusive and “include”, “includes” and “including”
are not limiting; (b) “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; (c) “date hereof”
refers to the date set forth in the initial caption of this Agreement; (d)
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if”; (e) descriptive
headings are inserted for convenience only and do not affect in any way the
meaning or interpretation of this Agreement; (f) definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms; (g) references to an “Article”, “Section”, “Exhibit” or “Schedule” refer
to an Article or Section of, or an Exhibit or Schedule to, this Agreement; (h)
references to “$” or otherwise to dollar amounts refer to the lawful currency of
the United States; (i) references to a federal, state, local or foreign statute
or law include any rules, regulations and delegated legislation issued
thereunder; (j) the word “person” shall be construed broadly to include any
individual, corporation, partnership, limited liability company, joint venture,
association, trust, governmental entity, unincorporated organization or other
entity and to such person’s permitted successors and assigns; and (k)
“governmental entity” shall mean any federal, state, local or foreign
governmental or quasi-governmental entity or municipality or subdivision thereof
or any authority, department, commission, board, bureau, agency, court, tribunal
or instrumentality, or any applicable self-regulatory organization or
association or any person that performs testing, validation or audit services in
connection with any of the foregoing. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.
No summary of this Agreement prepared by any Party shall affect the meaning or
interpretation of this Agreement. For purposes of this Agreement, “Affiliate”
shall have the meaning set forth in Rule 12b-2 under the Securities Exchange Act
of 1934.

 

 

 
30

--------------------------------------------------------------------------------

 

 

9.14     Third Party Beneficiaries. This Agreement is not intended to, and shall
not, confer upon any person other than the Parties any rights or remedies
hereunder.

 

[Remainder of page intentionally left blank; signatures appear on following
page]

 

 

 
31

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

“Purchaser”

 

Analog Devices, Inc.

 

 

By: /s/ David A. Zinsner

Name: David A. Zinsner 

Title: Senior Vice President and Chief Financial Officer

 

“Seller”

 

Sypris Electronics, LLC

 

 

By: /s/ Jeffrey T. Gill

Name: Jeffrey T. Gill

Title: Chairman

 

 

 

“Parent”

 

Sypris Solutions, Inc.

 

 

By: /s/ Jeffrey T. Gill

Name: Jeffrey T. Gill

Title: President and Chief Executive Officer

 

 